Title: General Orders, 30 April 1783
From: Washington, George
To: 


                        
                            
                             Wednesday April 30th 1783
                            Parole Portugal.
                            C. signs Lisbon Oporto.
                        
                        For the day tomorrow Major Genl Heath
                        B. Qr Mr York brigade
                        The 5th Massa. regt gives the Guards, & the 8th the Fatigues tomorrow.
                    